Citation Nr: 9935818	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  99-06 226	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from June 1974 to 
January 1984, and from May 1987 to August 1992.  In October 
1995, he was furnished a statement of the case concerning the 
denial of, among other things, service connection for sinus 
drainage with breathing problems as due to an undiagnosed 
illness.  (The veteran served in Southwest Asia during the 
Persian Gulf War.)  The veteran did not timely appeal this 
statement of the case.  

This appeal arises from an August 1998 rating decision, which 
denied service connection for sinusitis.  The veteran was 
accorded a hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) in September 1999 and a 
transcript of the hearing is included in the claims folder.  
At the time of the hearing (a pre-hearing conference), the 
veteran reported an additional period of service from April 
1972 to April 1974, which has not as yet been verified.  It 
was also clarified at the time of the hearing that the 
current appeal is not based on any claim for service 
connection for a breathing problem flowing from an 
undiagnosed illness.  As such, the submission of new and 
material evidence to reopen the previously denied claim is 
not a matter before the Board.  


REMAND

The Board notes that, proper development of the record in 
claims for service connection includes verification of all 
periods of active service and obtaining service medical 
records from all periods of active service.  In this case, 
the veteran's reported active service from April 1972 to 
April 1974 must be verified.  

Additionally, the veteran has indicated that he received 
pertinent medical treatment from the Nalle Clinic, in 
Charlotte, North Carolina, for sinusitis during his first 
year after service, specifically during 1992-93.  The records 
of medical treatment of the veteran at the Nalle Clinic which 
are currently in the claims folder do not cover the first 
post-service year and the treatment the veteran has indicated 
he received for a respiratory disorder.  These records must 
be obtained and associated with the claims folder.  

The veteran was accorded a VA medical examination in October 
1993, at which time a sinus x-ray revealed chronic sinusitis.  

The Board is not in a proper position to decide the well-
groundedness question here, because all service has not been 
verified and considering Robinette v. Brown, 8 Vet. App. 69 
(1995), any existing records from Nalle Clinic in 1992 or 
1993 which reflect treatment for a respiratory disorder have 
not been obtained.  

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The RO should verify the veteran's 
reported active service from April 1972 
to April 1974.  

2.  The veteran should be requested to 
furnish the full names and addresses of 
all health care providers, who treated 
him for respiratory symptoms after 
service and prior to October 1993 (when 
chronic sinusitis was shown), and any 
releases needed to obtain records of such 
treatment, including treatment at the 
Nalle Clinic in Charlotte, North 
Carolina.  All records obtained should be 
associated with the claims folder.  

3.  After the above referenced 
development is completed, the RO should 
decide if the claim for service 
connection for sinusitis is now well-
grounded.  If so, the veteran should be 
accorded a VA examination by an ear, nose 
and throat specialist to determine the 
nature and etiology of his current 
chronic sinusitis.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner should 
furnish an opinion in response to the 
following question:

Is it at least as likely as not that 
the veteran's current chronic 
sinusitis developed during service 
or is otherwise related to service?  

4.  Following completion of the foregoing 
development, the RO should review the 
claim of service connection for chronic 
sinusitis to determine whether the claim 
may be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until he is 
further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



